UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WAYNE A. GARRETT,                      
              Plaintiff-Appellant,
                 v.
RONALD ANGELONE, Director; RUFUS
J. FLEMING, Regional Director; D. A.
GARRAGHTY, Chief Warden Virginia
Department of Corrections; J. D.
OATES, III, Medical Administrator of
Department of Corrections; DONALD
SWETTER, M.D., Medical Director,
Greensville Correctional Center;                  No. 01-6426
GREENSVILLE CORRECTIONAL CENTER;
S. ROBINSON, Lieutenant,
Correctional Officer; DOCTOR SHAW;
DOCTOR BHULLER, M.D.,
Orthopedics; A. MILLNER, Nurse;
COMMONWEALTH OF VIRGINIA; ROBERT
G. O’HARA, Judge, Circuit Court of
the County of Greensville; ROBERT
C. WRENN, Clerk, Circuit Court of
the County of Greensville,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
            Albert V. Bryan, Jr., Senior District Judge.
                        (CA-00-154-AM)

                        Submitted: July 31, 2001

                      Decided: September 25, 2001

      Before WIDENER, MOTZ, and KING, Circuit Judges.
2                        GARRETT v. ANGELONE
Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

Wayne A. Garrett, Appellant Pro Se. Michael John Otten, WRIGHT,
ROBINSON, OSTHIMER & TATUM, Richmond, Virginia, for
Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Wayne Garrett appeals the district court’s order dismissing without
prejudice his action under 42 U.S.C.A. § 1983 (West Supp. 2000), for
failure to make regular payments toward the balance of the filing fee
required under the Prison Litigation Reform Act, 28 U.S.C.A.
§ 1915(b)(1) (West Supp. 2000).

   Title 28 U.S.C.A. § 1915(b) (West 1994 & Supp. 2000) provides
that after payment of the initial partial filing fee, "the prisoner shall
be required to make monthly payments of 20 percent of the preceding
month’s income credited to the prisoner’s account." On appeal, Gar-
rett claims that because he had no income deposited into his inmate
account during the relevant period, he did not have to make the
required payments of twenty percent of the preceding month’s income
credited to his account. The district court record reflects Garrett lost
his prison job in May 2000 and had no income deposited into his
inmate trust account after July 11, 2000. Because the district court did
not find that Garrett did in fact have income deposited into his inmate
account and did not find that Garrett’s allegation of poverty was
untrue, we find the dismissal constituted an abuse of discretion.
Accordingly, we vacate the district court’s order dismissing Garrett’s
                       GARRETT v. ANGELONE                        3
action and remand for further proceedings. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                     VACATED AND REMANDED